Citation Nr: 1100076	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-27 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed 
as due to herbicide (Agent Orange) exposure.



REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Angela Barner, Law Clerk




INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

As set forth below, a remand of this matter is required.  The 
appeal is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if further 
action is required.


REMAND

The Veteran has a current diagnosis for diabetes mellitus type 
II, which is a disease presumed to be related to herbicide 
exposure.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2010).  

The Veteran served in Korea from September 1966 to April 1968, 
during the Vietnam War Era.  This is within the April 1968 to 
July 1969 time frame during which the Department of Defense has 
confirmed that specific units of the 2nd and 7th Infantry 
Divisions, and supporting field artillery, signal, and engineer 
troops were exposed to Agent Orange while serving along the 
demilitarized zone (DMZ) in Korea.  The Veteran's military 
personnel records indicate that he was not a member of the 2nd or 
7th Infantry Divisions; however, he has alleged Agent Orange 
exposure.  Review of his service personnel records indicates that 
he was a member of Battery A, 2nd Battalion, 71st Artillery, and 
his military occupational specialties were as a lineman and field 
wireman.  It is unclear from the evidence of record whether the 
Veteran was assigned to support the divisions specified as 
presumptively exposed to Agent Orange.  Although the RO made a 
general request in August 2008 for comments regarding herbicide 
exposure, further development is necessary to ascertain whether 
the Veteran was exposed to Agent Orange.  

Specifically, the Veteran's unit designation and attachment 
should be determined, and a request should be sent to the 
National Personnel Records Center (NPRC) and to the United States 
Army and Joint Services Research Center (JSRRC) for a unit 
history and other information regarding the Veteran's claimed 
Agent Orange exposure during service.  Thus, the Veteran's claim 
has not been adequately developed, and remand is required for 
full compliance with VA's duty to assist the Veteran in 
substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any additional 
details (e.g., the dates, location(s), facility 
name(s), etc.) that may establish his exposure to 
herbicides while performing his duties in Korea.

2.  Then, review the file and prepare a summary of 
the Veteran's alleged exposure to herbicides 
during service in Korea, to include, if known, the 
Veteran's military unit, the location of the 
exposure, the dates of exposure, and the Veteran's 
military occupational specialties.  This summary 
and a copy of the Veteran's DD Form 214 and other 
service personnel records should be sent to the 
NPRC and JSRRC.  The NPRC and JSRRC should be 
requested to provide any additional information 
that might verify the Veteran's alleged exposure 
to herbicides, to include any information 
regarding the locations to which Battery A, 2nd 
Battalion, 71st Artillery was assigned while 
stationed in Korea.

3.  After conducting any additional development 
deemed necessary, the RO should readjudicate the 
claim, considering all the evidence of record.  If 
the benefit sought on appeal remains denied, the 
Veteran and his representative should be provided 
a supplemental statement of the case and an 
appropriate period of time for response.  The case 
should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

